United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-3745
                                  ___________

Kevin L. Stevens; Bank of America,     *
Conservator of the Estate of Samuel    *
Jay Ramsey; Gail Ramsey; Kathryn       *
Ramsey-Fogelbach,                      *
                                       * Appeal from the United States
                   Appellees,          * District Court for the Western
                                       * District of Missouri.
      v.                               *
                                       *     [UNPUBLISHED]
IGF Insurance Company,                 *
                                       *
                   Appellant.          *
                                  ___________

                            Submitted: April 15, 2002

                                 Filed: April 23, 2002
                                  ___________

Before HANSEN, Chief Judge, McMILLIAN and FAGG, Circuit Judges.
                             ___________

PER CURIAM.

        IGF Insurance Company issued an automobile insurance policy with a $25,000
coverage limit to Kevin L. Stevens. Samuel Jay Ramsey was severely injured in an
accident with Stevens. After IGF refused to settle for policy limits, a lawsuit was
brought on Ramsey’s behalf in Missouri state court. IGF defended Stevens at trial,
and a jury awarded $15 million to Ramsey. Stevens filed a notice of appeal, which
is still pending. Stevens then asked IGF to file an appeal bond for the entire $15
million judgment based on the policy’s supplementary payments provision, which
states, “In addition to our limit of liability, we will pay on behalf of an ‘insured’: . .
. . Premiums on appeal bond[s] . . . in any suit we defend.” IGF refused, stating the
policy does not require it to pay premiums for bond amounts that exceed policy
limits. IGF paid the $25,000 policy limits into the registry of the court, and Ramsey
accepted it. Stevens later filed a state lawsuit seeking a declaratory judgment that his
insurance policy requires IGF to pay the premium for an appeal bond covering the
total judgment amount. Stevens asked the court to construe the insurance contract,
determine IGF had breached it, and require IGF to pay the bond premium. IGF
removed the case to federal court based on diversity of citizenship. The district court
granted summary judgment to Stevens, holding the insurance policy obligates IGF to
pay the bond premium for the full amount of the judgment. The district court
declared IGF had breached its contract with Stevens and ordered IGF to pay the
premium on an appeal bond in the underlying state appeal.

       IGF appeals arguing the district court committed error in granting summary
judgment based on the policy’s terms, in concluding Stevens was damaged if the
appeal bond was not posted, and in requiring IGF to pay the premium. We need not
decide whether the district court correctly construed the policy because we conclude
that under the circumstances of this case, the district court went too far in ordering
IGF to pay the bond premium.

       Under Missouri law, an appellant need not post a bond to appeal an adverse
judgment. State v. Saitz, 664 S.W.2d 209, 213 (Mo. 1984). The bond serves only to
stay execution of the judgment against the party who posts it. Id. Stevens does not
need an appeal bond to protect him from execution of the judgment, however.
Ramsey and Stevens entered into a written agreement assigning Stevens’s bad faith
cause of action against IGF to Ramsey. In exchange for the assignment, Ramsey
agreed not to “levy execution or garnishment or collection . . . against the personal
assets or income of [Stevens] unless and until [Ramsey] has exhausted all reasonable

                                           -2-
efforts to collect the total amount of said judgments from IGF Insurance Company
through the filing and prosecution of a ‘bad faith’ lawsuit.” (Joint App. at 177-79.)
Ramsey has not yet filed and prosecuted a bad faith lawsuit against IGF. Thus, given
the agreement between Stevens and Ramsey, an appeal bond is unnecessary to
prevent execution of the judgment against Stevens while his state appeal is pending.

      In sum, the district court should have denied declaratory relief because Stevens
does not need a declaration about the IGF policy’s bond provision to satisfy the
bond’s purpose under state law. We thus vacate the judgment and remand for entry
of judgment consistent with this opinion.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-